OFFICE         OF THE A’lTORNEY           GENERAL   OF TEXM
                                             AUSTIN




BollorablrRor L. Hill
County Attorney
Rumlolr County
Rallinlger,Tax88




                    Your    t ttor       rrqu.8
partmont         on the quostloar I
r0110wa      I
                    "I am *nolo                                 r addrrarod
       to     IIU    ma      YC.     f
       uhleh ir aoli-


           raidered t                                       rauano* or


                                                      lnaamuah a* this 1s
                                                      for a now, or rsthor




          The lrttrr or Mr. Sobn B. Rayburn, County Clerk,
refrrrod to in your latter readr in part es followa:
                "We are making a oharge on Old Datr or Dolapd
           Birth Certllloates of $2.00, where the agplloant
           y:;es o oertirled oop~ or the reoorded oartlf-
                . our roes me a8 r0iiowa:
Honorable     ROT 1. Bill.,       Pago 2




           mm we mdoratand that m are only rntitrra
     to       or $1.00 Probate rooa, 0na 504 tar 0
            l r00
     outlrlod rope or thr rooordad rortlflaato,mak.lng
     a totml allowed of &JO.
           'ThM (lomrnotuntlon    the nrordld( etho
     Oourt Ordor lrruod br bho Oountr &de.
              wo    would   uk0     t0   ha      ii ~0 uo out or        iin
     in 8aklng thr abow lietod                  ohargoa oi $2.00.w
           The T-8          lta tuta r dealing
                                             with Vital Statlatlos
~0   rOWid 08 RIdOD      3b    t0 5%,  inOiUOin, Or &&iOiO 4477
or Varnon’rAmotatod           Olril Statutoa ot t-8.   800 ot
thoao ml.8 hat. bun           wrdod           by Hour   Bill   lo.   82l,     Houm
Bill No. 624, and Eonm~ 2lll Ho. 974, roapaotiVol~,or the
Aoh  or thr Torty-Buulth Loglirlrtaro, Regular 808aiOD, 19u.
            Houao Bill Ho. 97L, rupra, aon& othor thins.,
provide    that anfoitison    or Tour ulshiy      to rU8 thr rooox-4
or w    birth  or death oorurrln(    in the Stat.   et Tam,
not pratlou8l~ rrglatorad,rf       auhlt   rueh rooofd to the
Prokto Oourt in the oountr whuo aurh Nrth or duth oo-
ourrod, aad furthu provld.8 that       w   oit1s.n of thr 8t.t.
or TOXU rlrhlng to rlla the noord of a~ blrth or death
ooourrlng outalda tho Stat8     of Tuaa,   not prwloua4 nR-
latrred, y     rub&t    rush rmoord to tho Probato OouH ln tha
oountr rhrro ho roaldor in ocm9llan00 mlththa ht.

          HO\UO  ml 80. 624, alrpn lo an ht provldlng ror
uairoa  roar to bo ohar(od for the iuuanoa   oi dr1v.d  birth
mu death eortlfluataa  br tha Probate Court,  tho Clerk thorubt
and tho State Roglatrar, in thr mount and mannar aa thuoln
rpoolrl*d.
bo rotainodbr thr Qluk or tho aountr Court ror rooordiy
8eid  birth or dwU rartlrloato. Cutiilod oopi00 or raid
birth  or death oartlfloato 8hall bo lomod br rlthbr the
Qovntl Qlork or thr State Pogiafru and fro ior aald ou-
tlflod ao9f rhall bo Ylitr (SO) Oant8. fk aldrtiiled~ooplo8
                                               h
rhall b prima fo o lalrldanoo in all Court8 and ptoor or
the root8 rtatad thoroon. No o th u  lhu(la ahall ba mado ror
the lorulnor or muoh dalapd outlrloctaa and oartirlad
009la8 thoraoi. The State Bureau oi Vital t3tatlatlo8ahall
fUrni8h th8 iOrsM upon rhloh ryoh rroordr aro riled, and
no other ioa ahall bo uaod ior that purpooo . . ."
          It rlll bo noted that the aborr'morrtlonod Aot
rp~oliloall~provldo8 the rue to ba 0h~grd by tho Pro&to
Oourt wd thr Oountr Clork and State Raglatru ror the
8uviooa mantlonod thu4.n    and furthu proridor no other
oharao rhall bo aadr ior the laauanorof suoh drlapd QU-
tiiioatrand oortirhd    0097 thuroi. ThUBtOr8, pu ue
ldvlood that rhan l p9lloatlon la -60, a8 provided in the
abow mantlonod parwaph     of tho Aot, a ire or #l.OO ohall
br lolleoted by thr Probat. Court, Fiitr  Cent8 or uhloh rho11
br rrtdna~ br thr Clerk of the Countr Court for rooordlng
raid  birth or doath oortlrlocta. The CauntrClerk or thr
State Re&atrar la luthcul&odto rooolrr and oollrot a fee
of Pl?tl Cont8 ror laoh oartlflod$09~ lsrtlod  br llthar of
thei+
          TrumtlnRthat the fmogoiry ful.4 anowuo        four
lnqulrr, wo or0
                                    Your8 vu7    tru4
    APZ'ROVEDWT 29, 19ir      ATTORERY Ul!ZRFULOF TEXAS
    Orovor Salloro  /a/
                                                /a/
    FIRST ASSI8TANT            BY
    ATTORlUiT UICKLRAL                   Ard.11 Wllllaa8
AW:LU
                                              Aaolotant